Citation Nr: 0836263	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-00-120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the RO 
in Cleveland, Ohio, which denied service connection for PTSD 
and residuals of a cold injury.

In September 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A personal 
hearing was also held in May 2007 at the RO.  Transcripts of 
these proceedings have been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has PTSD and residuals of a cold 
injury as a result of combat service in Korea.  After a 
thorough review of the claims folder, the Board finds that 
the record is not sufficiently developed to ensure an 
informed decision.  

As an initial matter, the Board notes that the result of RO 
development indicates that the veteran's service personnel 
records were likely destroyed, presumed to have been lost in 
a 1973 fire at the National Personnel Records Center (NPRC) 
facility located in St. Louis, Missouri.  VA has a heightened 
duty to assist in these cases. See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005).

In a February 2006 statement, an August 2006 notice of 
disagreement, and in testimonies at the May 2007 RO hearing 
and the September 2008 Travel Board hearing, the veteran 
described his experiences in Korea from July 1950 to August 
1951 while assigned to A Battery, 92d AAA, 1st Cavalry 
Division.  At the September 2008 Travel Board hearing, he 
testified that although his unit was assigned to perform 
anti-aircraft duties, the unit was instead used in direct 
support of infantry.  The veteran explained that he rotated 
through every job in the unit, including driver, squad 
leader, cannoneer and gunner.  In his February 2006 
statement, the veteran indicated that he was exposed to heavy 
combat and participated in six major campaigns in Korea.  

Service medical records reflect that the veteran was seen at 
Camp Drew Dental Clinic in February 1950 and that he was 
assigned to A Battery, 92d AAA at the time.  The veteran's 
original DD Form 214, received by VA in July 1952, shows that 
his military occupational specialty (MOS) was an anti-
aircraft artillery automatic weapons chief (1602) and that he 
was awarded a Korean Service Medal with 6 Bronze Service 
Stars.  In addition, his unit was decorated for its service, 
earning a Presidential Unit Citation (PUC) for its service in 
Korea.  It is noted that the veteran's description of his 
service in Korea, along with his MOS, unit assignment and 
awards, raises the probability that he was exposed to combat.

Although the veteran's DD Form 214 indicates that his unit 
received the Presidential Unit Citation, a copy of this PUC 
is not of record, nor does it appear that an attempt has been 
made to obtain it.  

In Falk v. West, 12 Vet. App. 402 (1999), which involved a 
PTSD claim where participation in combat was an issue, the 
U.S. Court of Appeals for Veterans Claims (Court) noted that 
an award of a Presidential Unit Citation to an appellant's 
unit suggested that the pertinent unit command history may 
contain evidence of combat.  The Court held that the evidence 
of a PUC triggered VA's duty to assist, and warranted an 
attempt to obtain the pertinent unit command history.

Therefore, on remand, an attempt should be made to obtain a 
copy of the Presidential Unit Citation that was awarded to 
the veteran's unit, and the associated unit command history.

The Board further notes that the veteran asserts that he was 
awarded a Combat Infantryman Badge (CIB) with cluster.  See 
Notice of Disagreement, August 2006.  If so, this award would 
constitute dispositive evidence of participation in combat, 
and his account of his claimed stressors would be presumed 
credible throughout the adjudication of the PTSD claim.

The veteran submitted an additional copy of his DD Form 214 
in August 2006.  It indicates that the veteran received a CIB 
2nd Award and Presidential Unit Citation with 1 Oak Leaf, 
among other awards.  However, the CIB, Presidential Unit 
Citation with 1 Oak Leaf, and several other awards listed on 
the August 2006 DD Form 214, are not shown on the DD Form 214 
originally received by VA in July 1952.  This discrepancy 
raises the possibility that the August 2006 DD Form 214 might 
have been altered.  The Board notes that there is no record 
of a DD Form 215 to indicate corrections to the veteran's 
original DD Form 214.  On remand, the AOJ must contact the 
appropriate government records depository to ascertain 
whether the veteran is the recipient of the CIB.  An attempt 
should also be made to obtain a copy of the PUC with 1 Oak 
Leaf that, according to the August 2006 DD Form 214, was 
awarded to the veteran's unit.

Finally, should participation in combat be established, or 
one or more verified stressors found to exist, a VA 
psychiatric examination is required to determine whether a 
diagnosis of PTSD is warranted based on established events 
during service.  Likewise, a VA medical examination should be 
conducted to determine whether the veteran has residuals of a 
cold injury attributable to service in Korea.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007) were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
veteran was provided notice in accordance with Dingess, on 
remand, the AOJ should take the opportunity to correct this 
defect in the VCAA notice previously provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the assignment of 
disability ratings and effective dates.

2. The AOJ should prepare a letter asking 
the Joint Services Records Research 
Center (JSRRC) to provide a copy of the 
Presidential Unit Citation that was 
awarded to the veteran's unit, A Company, 
92d AAA, 1st Cavalry Division, and the 
associated unit command history, in order 
to attempt to verify the veteran's 
claimed participation in combat during 
service in Korea.  The AOJ should also 
request a copy of the Presidential Unit 
Citation with 1 Oak Leaf, as reflected on 
the DD Form 214 submitted by the veteran 
in August 2006.  

3. The AOJ should contact the appropriate 
U.S. Government records agency and seek 
confirmation of the veteran's report that 
he is the recipient of the Combat 
Infantryman Badge (CIB).  The award of 
the CIB should be confirmed or refuted.

4.  If the veteran's combat service is 
verified, a VA examination should be 
undertaken as follows:

(a) A VA medical examination should be 
conducted to assess the current nature 
and etiology of the veteran's residuals 
of a cold injury.  The entire claims 
folder must be made available to the 
examiner prior to the examination and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.  The examiner 
should render an opinion as to whether 
the veteran has any residuals of a cold 
injury that are at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability). 

(b) In addition, a VA psychiatric 
examination should be conducted to assess 
the current nature and etiology of the 
veteran's PTSD.  The entire claims folder 
must be made available to the examiner 
prior to the examination.  The examiner 
must note in the examination report that 
the claims folder was reviewed in 
conjunction with the examination.  The 
examiner should render an opinion as to 
whether the veteran has PTSD based on the 
DSM-IV criteria and, if so, whether the 
PTSD is at least as likely as not (i.e., 
to at least a 50:50 degree of 
probability) related to the veteran's 
verified stressor(s), or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  The 
examiner should provide a complete 
rationale for any opinion provided.

5.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for PTSD and residuals of a 
cold injury.  All new evidence received 
since the issuance of the June 2007 SOC 
should be reviewed.  If the benefit 
sought on appeal is not granted, the 
veteran should be furnished an SSOC and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




